Citation Nr: 1046196	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-31 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Navy from July 1972 to 
July 1975; that service included service aboard the USS 
Constellation (CV-64).  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The record reflects that not only did that rating 
action deny entitlement to service connection for a psychiatric 
disorder but it also concluded that the appellant had not 
submitted new and material evidence sufficient to reopen his 
claim for a lung disability.  After reviewing the appellant's 
claim, the Board, in February 2010, issued a Decision that denied 
the appellant's claim with respect to both issues.  The appellant 
was then notified of that action.  Following the appellant's 
notification of the Board's action, the appellant appealed the 
matter to the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Following a review of the claim and in 
conjunction with a Joint Motion for Remand, the Court vacated and 
remanded the issue that appears on the front cover of this 
action.  The other issue, that involving new and material 
evidence, and the Board's finding that the appellant did not 
submit sufficient evidence to reopen the claim, was left intact 
by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The appellant was on active duty in the US Navy for approximately 
three years.  During that time period, he was stationed aboard 
the USS Constellation (CV-64).  It is because of his duties and 
time, along with the possible stressors he witnessed, aboard the 
USS Constellation that the appellant now avers that he suffers 
from service-induced PTSD.  He has asserted that in 1973 or 1974, 
while working on the flight deck arming and disarming missiles 
and bombs that the planes carried, an F-4 landed too close to the 
edge, tilted, and went over the side of the ship resulting in an 
explosion.  The appellant claimed that the pilot perished, but he 
could not remember the pilot's name or a more specific date of 
the incident.  With respect to the second stressor event claimed 
by the appellant, he has averred that between 1974 and 1975, an 
enlisted man was sucked up into the intake of an A-7 jet.  Again, 
the appellant did not provide the name of the man who was killed 
or a more specific date of the incident. 

Although the appellant has been somewhat vague in pinpointing the 
time in which the loss of the F-4 occurred and when the sailor 
was sucked into the engine manifold, the record reflects that 
inquiries of the service department have not been made that would 
confirm, or refute, the appellant's assertions.  That is, the 
Department of Defense (DOD) has not received any inquiries from 
the VA as to whether it can confirm the loss of the F-4 and the 
death of the sailor via the A-7.  The Board believes that since 
DoD may have records that confirm these stressors, the VA has a 
duty to attempt to obtain those records and include them with the 
claim prior to issuing a decision on the merits of the 
appellant's claim.  Therefore, it is the Board's determination 
that the claims folder should be returned to the AMC/RO so that 
additional inquiries can be made.

In other words, a review of the claims folder indicates that the 
RO has never requested any information from the Department of 
Defense that would confirm the claimed stressors.  Additionally, 
the RO has never determined whether the Court's pronouncements in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), and the recently 
amended 38 C.F.R. § 3.304(f) (codified in 75 Fed. Reg. 39,843-
39,852) apply to the appellant's claim.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements, this case must be REMANDED to the RO/AMC 
for the further development of evidence.

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010), to include the notice specified by 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO/AMC should request the appellant 
to identify all health care providers who 
may have medical records, beginning in 
January 2008 to the present, that are 
pertinent to his service connection claim 
for PTSD.  The RO/AMC should then obtain 
records of treatment from all identified 
sources.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA federal 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

3.  The RO/AMC should request that the 
appellant provide another written statement 
concerning his experience while stationed 
aboard the USS Constellation along with the 
duties he performed while onboard the ship.  
The appellant should be advised that this 
information is vitally necessary to obtain 
supportive evidence on the stressful events 
and he must be asked to be as specific as 
possible.  The RO/AMC should provide to the 
appellant copies of his previous statements 
so that he can use those documents to 
refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  The RO/AMC should note in the 
record the responses provided by the 
appellant.

The RO/AMC should specifically ask that the 
appellant elaborate on the following 
assertions:

a. The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which he says that an F-4 
fell into the ocean and the pilot died as a 
result of that action.  The appellant 
should provide as much information as he 
can with respect to this incident; i.e., 
his location at the time of the incident, 
the time of year that it occurred, how the 
incident affected him, the names of any 
individuals who were with him during the 
same incident, what duties he was 
performing while being on the carrier 
flight deck, where he went after the plane 
went overboard, etcetera.

b. The appellant should provide as much 
detail as he possibly can with respect to 
the incident involving the sailor being 
sucked into the engine manifest of an A-7 
airplane.  The appellant should provide as 
much information as he can with respect to 
this incident; i.e., his location at the 
time of the incident, the time of year that 
it occurred, how the incident affected him, 
the names of any individuals who were with 
him during the same incident, what duties 
he was performing while being on the 
carrier flight deck, where he went after 
the sailor was killed, etcetera.

All information obtained should be included 
in the claims folder for review.  

4.  The RO/AMC should contact the 
Department of the Navy and ask that they 
provide a description of the duties 
performed by an individual who would have 
been on an aircraft carrier and responsible 
for loading and unloading the weapons 
systems of the planes onboard a carrier 
such as the USS Constellation.  

The Department of the Navy should be 
further asked whether it keeps a copy of 
Field Flight Performance Boards (FFPB), and 
if so, whether there is a FFPB for the loss 
of the F-4 as claimed by the appellant.  
The service department should be told that 
the loss of the F-4 purportedly took place 
in 1973 while the USS Constellation was 
deployed for a period of nine plus months, 
and that the pilot of the F-4 lost his life 
when the plane went overboard.  It should 
be further noted that the FFPB may be 
stored with information concerning the USS 
Constellation or it may be indexed under 
the squadrons that were assigned to the USS 
Constellation during the deployment.  

If a FFPB does not exist, the service 
department should be asked whether it has 
any information, such as property 
manifests, log books, etcetera, that would 
show the destruction/loss of an F-4 while 
the USS Constellation was deployed.  If the 
service department responds favorably, the 
information obtained should be included in 
the claims folder for review.  If requests 
for any records are not successful, the 
RO/AMC should inform the appellant and his 
attorney of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

5.  Upon receipt of the above answers, the 
RO/AMC should send those answers, along 
with the other statements made by the 
appellant to the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each whether they can confirm 
the presence of the appellant onboard the 
USS Constellation, his duties, and any 
event he comments thereon.  The JSRRC 
should be asked to confirm the death of the 
sailor during the appellant's second long 
deployment along with any additional 
information it may have with respect to the 
loss of the F-4 during the appellant's 
first deployment.  If the JSRRC is unable 
to provide specific detail concerning the 
appellant's claimed PTSD stressors because 
of national security, the NPRC and/or JSRRC 
should be asked if it is able to confirm 
the stressors in a general, nonsecurity-
breaking manner. Any and all information 
obtained should be included in the claims 
folder for future review.

6.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record and it must take into account the 
Court's Pentecost pronouncements and the 
recent enactment of 38 C.F.R. § 3.304(f)(3) 
(codified in 75 Fed. Reg. 39,843-39,852).

7.  The RO/AMC should arrange for the 
appellant to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder from which the 
appellant may now be suffering therefrom.  
The RO/AMC must specify, for the examiner, 
the stressor or stressors that the RO/AMC 
has/have determined are established by the 
record.  The examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service, and that the examiner 
may not consider any post-service 
stressors.  If the examiner determines that 
the appellant has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary causation) 
and specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated from 
one disorder or the other, it should be so 
specified.

If a diagnosis of PTSD is appropriate, the 
examiner should state whether that disorder 
was caused by the in-service stressors 
found to be established for the record by 
the RO/AMC and found to be sufficient to 
produce PTSD by the examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, the 
examiner must proffer an opinion [more than 
likely, less than likely, or as likely as 
not] as to whether any of the non-PTSD 
condition is related to the appellant's 
military service or any incident therein.  
In discussing this point, the examiner must 
reference the appellant's VA and private 
medical treatment records and any previous 
PTSD diagnoses given.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

8.  Following completion of the foregoing, 
the RO/AMC must review the examination 
report and ensure that the above requested 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  Thereafter, the RO/AMC should 
adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  The RO/AMC should ensure that 
the appellant is given notice of the 
recently revised 38 C.F.R. § 3.304(f)(3) 
(codified in 75 Fed. Reg. 39,843-39,852).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


